122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard A. BARKER, Eric Dean;  Thomas L. Goldstein;  JoshuaHill, Plaintiff,andDavid Wayne JOHNSON, Plaintiff-Appellant,v.Pete WILSON, Governor, State of California;  James Gomez,Director of Corrections;  Peggy Kernan, Warden, CaliforniaState Prison Solano;  A. Newland, Chief Deputy Warden,California State Prison Solano, Defendants-Appellees.
No. 96-17063.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 3, 1997.

Appeal from the United States District Court for the Eastern District of California Edward J. Garcia, District Judge, Presiding
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner David Wayne Johnson appeals pro se the district court's denial of his motions to compel, and the court's summary judgment dismissal of his 42 U.S.C. § 1983 action challenging the conditions of his confinement.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
First, the district court did not abuse its discretion by denying Johnson's motions to compel.  See Smith v. Hughes Aircraft Co., 22 F.3d 1432, 1441 (9th Cir.1994) (standard of review);  Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir.1992) (district court has broad discretion in supervising pretrial phase of litigation).  Second, the district court correctly granted defendants summary judgment, because we agree with the court that Johnson failed to present any evidence to support his claims that (1) the cell temperatures of which he complained were extreme, (2) he suffered or was exposed to an unreasonable risk of serious harm, and (3) defendants were deliberately indifferent to his health and safety.  See Helling v. McKinney, 509 U.S. 25, 33-36 (1993);  Wilson v. Seiter, 501 U.S. 294, 302-04 (1991).  Last, the district court properly construed Johnson's motion for reconsideration as objections to the magistrate judge's findings and recommendations.  See 28 U.S.C. § 636(b)(1)(C);  E.D. Cal.  L.R. 304.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3